 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                  SOUTHERN DIVISION
11
     MARISELLA MACIAS,                         Case No: 8:19-cv-01082-DOC (JDEx)
12
                  Plaintiff,
13                                             STIPULATED PROTECTIVE
           vs.                                 ORDER
14
     CITY OF FULLERTON, JOSEPH
15   ZUNIGA, individually and as a peace
     officer, DOES 1-10, inclusive
16
                  Defendants.
17

18
           Pursuant to the Stipulation of the parties (Dkt. 16), the Court makes the
19
     following findings and enters the following Order.
20
           1.     PURPOSES AND LIMITATIONS
21
           Discovery in this action involves production of confidential, proprietary, or
22
     private information for which special protection from public disclosure and from
23
     use for any purpose other than prosecuting this litigation may be warranted.
24
     Accordingly, the parties hereby stipulate to and petition the Court to enter the
25

26
     following Order. The parties acknowledge that this Order does not confer blanket

27
     protections on all disclosures or responses to discovery and that the protection it

28

                                  STIPULATED PROTECTIVE ORDER
 1   affords from public disclosure and use extends only to the limited information or
 2   items that are entitled to confidential treatment under the applicable legal
 3   principles. The parties further acknowledge, as set forth in Section 13.3, below,
 4   that this Order does not entitle them to file confidential information under seal;
 5   Local Civil Rule 79-5 sets forth the procedures that must be followed and the
 6   standards that will be applied when a party seeks permission from the court to file
 7   material under seal. There is a strong presumption that the public has a right of
 8   access to judicial proceedings and records in civil cases. In connection with non-
 9   dispositive motions, good cause must be shown to support a filing under seal. See
10   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),
11   Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-
12   Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
13   stipulated protective orders require good cause showing), and a specific showing of
14   good cause or compelling reasons with proper evidentiary support and legal
15   justification, must be made with respect to Protected Material that a party seeks to
16   file under seal. The parties’ mere designation of Disclosure or Discovery Material
17   (as defined below) as CONFIDENTIAL does not— without the submission of
18   competent evidence by declaration, establishing that the material sought to be filed
19   under seal qualifies as confidential, privileged, or otherwise protectable—
20   constitute good cause.
21         Further, if a party requests sealing related to a dispositive motion or trial,
22   then compelling reasons, not only good cause, for the sealing must be shown, and
23   the relief sought shall be narrowly tailored to serve the specific interest to be
24   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
25   2010). For each item or type of information, document, or thing sought to be filed
26   or introduced under seal, the party seeking protection must articulate compelling
27   reasons, supported by specific facts and legal justification, for the requested sealing
28   order. Again, competent evidence supporting the application to file documents
                                                1
                                  STIPULATED PROTECTIVE ORDER
 1   under seal must be provided by declaration.
 2          Any document that is not confidential, privileged, or otherwise protectable
 3   in its entirety will not be filed under seal if the confidential portions can be
 4   redacted. If documents can be redacted, then a redacted version for public viewing,
 5   omitting only the confidential, privileged, or otherwise protectable portions of the
 6   document, shall be filed. Any application that seeks to file documents under seal in
 7   their entirety should include an explanation of why redaction is not feasible.
 8          2.     GOOD CAUSE STATEMENT
 9          This action involves law enforcement tactics, procedures, training,
10   regulations, personnel, investigations and rules for which special protection from
11   public disclosure and from use for any purpose other than prosecution of this
12   action is warranted. Such confidential and proprietary materials and information
13   consist of, among other things, documents maintained by the Fullerton Police
14   Department and include, but are not limited to, internal policies and procedures,
15   internal affairs investigation files, criminal investigation files, personnel files of
16   current and/or former FPD officers, and other documents and information which
17   implicate the privacy rights of parties and non-parties, which information is
18   generally unavailable to the public and which is privileged or otherwise protected
19   from disclosure under state and federal statutes, court rules, case decisions, or
20   common law. Accordingly, to expedite the flow of information, to facilitate the
21   prompt resolution of disputes over confidentiality of discovery materials, to
22   adequately protect information the parties are entitled to keep confidential, to
23   ensure that the parties are permitted reasonable necessary uses of such material in
24   preparation for and in the conduct of trial, to address their handling at the end of
25   the litigation, and serve the ends of justice, a protective order for such information
26   is justified in this matter. It is the intent of the parties that information will not be
27   designated as confidential for tactical reasons and that nothing be so designated
28   without a good faith belief that it has been maintained in a confidential, non-public
                                                  2
                                   STIPULATED PROTECTIVE ORDER
 1   manner, and there is good cause why it should not be part of the public record in
 2   this case.
 3          3.    DEFENITIONS
 4                3.1    Action: This pending lawsuit filed by Marisella Macias against
 5   the City of Fullerton and Cpl. Joseph Zuniga, Case No. 8:19-cv-01082 DOC
 6   (JDEx) (C.D. Cal.).
 7                3.2    Challenging Party: A Party that challenges the designation of
 8   information or items under this Order.
 9                3.3 "CONFIDENTIAL" Information or Items: Disclosure or
10   Discovery Material (as defined in sub-paragraph 3.6 below) that qualify for
11   protection under Fed. R. Civ. P. 26(c), and as specified above in the Good Cause
12   Statement.
13                3.4    Counsel: Outside Counsel of Record and House Counsel (as
14   well as their support staff).
15                3.5    Designating Party: A Party that designates information or items
16   that it produces in disclosures or in responses to discovery as "CONFIDENTIAL"
17   or "ATTORNEYS EYES ONLY."
18                3.6    Disclosure or Discovery Material: All items or information,
19   regardless of the medium or manner in which it is generated, stored, or maintained
20   (including, among other things, testimony, transcripts, and tangible things), that are
21   produced or generated in disclosures or responses to discovery in this Action.
22                3.7    Expert: A person with specialized knowledge or experience in a
23   matter pertinent to the litigation who has been retained by a Party or its counsel to
24   serve as an expert witness or as a consultant in this Action.
25                3.8    "ATTORNEYS EYES ONLY" Information or Items:
26   Disclosure or Discovery Material (as defined in sub-paragraph 3.6 above) that
27   qualify for protection under Fed. R. Civ. P. 26(c), and as specified above in the
28   Good Cause Statement, and that qualify for the highest level of confidentiality.
                                                 3
                                     STIPULATED PROTECTIVE ORDER
 1                3.9    House Counsel: Attorneys who are employees of a Party to this
 2   Action. House Counsel does not include Outside Counsel of Record or any other
 3   outside counsel.
 4                3.10 Non-Party: Any natural person, partnership, corporation,
 5   association, or other legal entity not named as a Party to this action.
 6                3.11 Order: This Stipulated Protective Order.
 7                3.12 Outside Counsel of Record: Attorneys who are not employees
 8   of a Party to this Action but are retained to represent or advise a Party to this
 9   Action and have appeared in this Action on behalf of that Party or are affiliated
10   with a law firm which has appeared on behalf of that Party.
11                3.13 Party: Any party to this Action, including all of its officers, and
12   directors (and their support staffs).
13                3.14 Personal Information: Personal Information includes, but is not
14   limited to, Social Security numbers, home addresses, telephone numbers, driver's
15   license numbers, and license plate numbers.
16                3.15 Producing Party: A Party or Non-Party that produces
17   Disclosure or Discovery Material in this Action.
18                3.16 Professional Vendors: Persons or entities that provide litigation
19   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
21   and their employees and subcontractors.
22                3.17 Protected Material: Any Disclosure or Discovery Material that
23   is designated as "CONFIDENTIAL" or "ATTORNEYS EYES ONLY."
24                3.18 Receiving Party: A Party that receives Disclosure or Discovery
25   Material from a Producing Party.
26         4.     SCOPE
27         The protections conferred by this Order cover not only Protected Material
28   (as defined above), but also (1) any information copied or extracted from Protected
                                                4
                                  STIPULATED PROTECTIVE ORDER
 1   Material; (2) all copies, excerpts, abstracts, summaries, or compilations of
 2   Protected Material; and (3) any deposition testimony, conversations, or
 3   presentations by Parties or their Counsel that might reveal Protected Material.
 4         The protections conferred by this Order do not cover the following
 5   information: (a) any information that is in the public domain at the time of
 6   disclosure to a Receiving Party or becomes part of the public domain after its
 7   disclosure to a Receiving Party as a result of publication not involving a violation
 8   of this Order, including becoming part of the public record through trial or
 9   otherwise; and (b) any information known to the Receiving Party prior to the
10   disclosure or obtained by the Receiving Party after the disclosure from a source
11   who obtained the information lawfully and under no obligation of confidentiality to
12   the Designating Party.
13         Any use of Protected Material at trial shall be governed by the orders of the
14   trial judge. This Order does not govern the use of Protected Material at trial.
15         5.     DURATION
16         Once a case proceeds to trial, all of the court-filed information that is to be
17   introduced that was previously designated as confidential or maintained pursuant
18   to this protective Order becomes public and will be presumptively available to all
19   members of the public, including the press, unless compelling reasons supported
20   by specific factual findings to proceed otherwise are made to the trial judge in
21   advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing "good
22   cause" showing for sealing documents produced in discovery from "compelling
23   reasons" standard when merits-related documents are part of court record). The
24   terms of this Order do not extend beyond the commencement of the trial.
25         6.     DESIGNATING PROTECTED MATERIAL
26                6.1    Exercise of Restraint and Care in Designating Material for
27   Protection: Each Party or Non-Party that designates information or items for
28   protection under this Order must take care to limit any such designation to specific
                                               5
                                 STIPULATED PROTECTIVE ORDER
 1   material that qualifies under the appropriate standards. The Designating Party must
 2   designate for protection only those parts of material, documents, items, or oral or
 3   written communications that qualify so that other portions of the material,
 4   documents, items, or communications for which protection is not warranted are not
 5   swept unjustifiably within the ambit of this Order. Mass, indiscriminate, or
 6   routinized designations are prohibited. Designations that are shown to be clearly
 7   unjustified or that have been made for an improper purpose (e.g., to unnecessarily
 8   encumber the case development process or to impose unnecessary expenses and
 9   burdens on other Parties) may expose the Designating Party to sanctions. If it
10   comes to a Designating Party's attention that information or items that it designated
11   for protection do not qualify for protection, that Designating party must promptly
12   notify all other Parties that it is withdrawing the inapplicable designation.
13                6.2    Manner and Timing of Designations: Except as otherwise
14   provided in this Order, or as otherwise stipulated or ordered, Disclosure or
15   Discovery Material that qualifies for protection under this Order must be clearly so
16   designated before the material is disclosed or produced.
17         Designation in conformity with this Order requires:
18         (a)    For information in documentary form (e.g., paper or electronic
19   documents, but excluding transcripts of depositions or other pretrial or trial
20   proceedings), that the Producing Party affix, at a minimum, the legend
21   "CONFIDENTIAL" (hereinafter "CONFIDENTIAL legend") or the legend
22   "ATTORNEYS EYES ONLY" (hereinafter "ATTORNEYS EYES ONLY legend")
23   to each page that contains protected material. If only a portion of the material on a
24   page qualifies for protection, the Producing Party also must clearly identify the
25   protected portion(s) (e.g., by making appropriate markings in the margins).
26         A Party or Non-Party that makes original documents or materials available
27   for inspection need not designate them for protection until after the inspecting
28   Party has indicated which documents or materials it would like copied and
                                                6
                                 STIPULATED PROTECTIVE ORDER
 1   produced. During the inspection and before the designation, all of the material
 2   made available for inspection shall be deemed "ATTORNEYS EYES ONLY."
 3   After the inspecting Party has identified the documents or materials it wants copied
 4   and produced, the Producing Party must determine which documents, or portions
 5   thereof, qualify for protection under this Order. Then, before producing the
 6   specified documents, the Producing Party must affix the "CONFIDENTIAL
 7   legend" or the "ATTORNEYS EYES ONLY legend" to each page that contains
 8   Protected Material. If only a portion or portions of the material on a page qualifies
 9   for protection, the Producing Party also must clearly identify the protected
10   portion(s) (e.g., by making appropriate markings in the margins).
11         (b)    For testimony given in depositions that the Designating Party identify
12   the Disclosure or Discovery Material on the record, before the close of the
13   deposition, hearing, or other proceeding.
14         (c)    For information produced in some form other than documentary and
15   for any other tangible items, that the Producing Party affix in a prominent place on
16   the exterior of the container or containers in which the information or item is
17   stored the "CONFIDENTIAL legend" or the "ATTORNEYS EYES ONLY
18   legend." If only a portion or portions of the information warrants protection, the
19   Producing Party, to the extent practicable, shall identify the protected portion(s).
20                6.3    Inadvertent Failures to Designate: If timely corrected, an
21   inadvertent failure to designate qualified information or items does not, standing
22   alone, waive the Designating Party's right to secure protection under this Order for
23   such material. Upon timely correction of a designation, the Receiving Party must
24   make reasonable efforts to assure that the material is treated in accordance with the
25   provisions of this Order.
26                6.4    Redacting Personal Information:
27         (a) In addition to and/or in lieu of affixing the "CONFIDENTIAL" legend or
28   the "ATTORNEYS EYES ONLY" legend to Disclosure or Discovery Material
                                                 7
                                 STIPULATED PROTECTIVE ORDER
 1   subject to this Order, the Parties reserve the right to redact Personal Information
 2   contained in Disclosure or Discovery Material.
 3           (b)   Information that may be redacted pursuant to this Order includes, but
 4   is not limited to, any Party's Personal Information as defined in sub-paragraph 3.14
 5   above, and the Personal Information of any Party's family members.
 6           (c)   Any Party may challenge another Party's redaction of Personal
 7   Information in accordance with paragraph 7 below.
 8           7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9                 7.1   Timing of Challenges: Any Party may challenge a designation
10   of confidentiality at any time that is consistent with the Court's Scheduling Order
11   and any amendments thereto.
12                 7.2   Meet and Confer: The Challenging Party shall initiate the
13   dispute resolution process under Local Rule 37.1, et seq. Any discovery motion
14   must strictly comply with the procedures set forth in Local Rules 37-1, 37-2, and
15   37-3.
16                 7.3   Burden: The burden of persuasion in any such challenge
17   proceeding shall be on the Designating Party, Frivolous challenges, and those
18   made for an improper purpose (e.g., to harass or impose unnecessary expenses and
19   burdens on other Parties) may expose the Challenging Party to sanctions. Unless
20   the Designating Party has waived or withdrawn the confidentiality designation, all
21   Parties shall continue to afford the material in question the level of protection to
22   which it is entitled under the Producing Party's designation until the Court rules on
23   the challenge.
24           8.    ACCESS TO AND USE OF PROTECTED MATERIAL
25                 8.1   Basic Principles: A Receiving Party may use Protected Material
26   that is disclosed or produced by another Party or by a Non-Party in connection
27   with this Action only for prosecuting, defending, or attempting to settle this
28   Action. Such Protected Material may be disclosed only to the categories of persons
                                                8
                                 STIPULATED PROTECTIVE ORDER
 1   and under the conditions described in this Order, When the Action has been
 2   terminated, a Receiving Party must comply with the provisions of section 14 below
 3   (FINAL DISPOSITION).
 4                Protected Material must be stored and maintained by a Receiving
 5   Party at a location and in a secure manner that ensures that access is limited to the
 6   persons authorized under this Order.
 7                8.2    Disclosure of "CONFIDENTIAL" Disclosure or Discovery
 8   Material. Unless otherwise ordered by the Court or permitted in writing by the
 9   Designating Party, a Receiving Party may disclose any Disclosure or Discovery
10   Material designated "CONFIDENTIAL" only to:
11         (a)    The Receiving Party's Outside Counsel of Record in this Action, as
12   well as employees of said Outside Counsel of Record to whom it is reasonably
13   necessary to disclose the information for this Action;
14         (b)    The officers, directors, and employees (including House Counsel) of
15   the Receiving Party to whom disclosure is reasonably necessary for this Action;
16         (c)    EXPERTS (as defined in this Order) of the Receiving Party to whom
17   disclosure is reasonably necessary for this Action and who have signed the
18   "Acknowledgment and Agreement to Be Bound" (Exhibit A);
19         (d)    The Court and its personnel;
20         (e)    Court reporters and their staff;
21         (f)    Professional jury or trial consultants, mock jurors, and Professional
22   Vendors to whom disclosure is reasonably necessary for this Action and who have
23   signed the "Acknowledgement and Agreement to Be Bound" (Exhibit A);
24         (g)    The author or recipient of a document containing the information or a
25   custodian or other person who otherwise possessed or knew the information;
26         (h)    During their depositions, witnesses and attorneys for witnesses in the
27   Action to whom disclosure is reasonably necessary provided: (1) the deposing
28   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
                                               9
                                 STIPULATED PROTECTIVE ORDER
 1   they will not be permitted to .keep any confidential information unless they sign
 2   the "Acknowledgment and Agreement to Be Bound" (Exhibit A), unless otherwise
 3   agreed by the Designating Party or ordered by the Court. Pages of transcribed
 4   deposition testimony or exhibits to depositions that reveal Protected Material must
 5   be separately bound by the court reporter and may not be disclosed to anyone
 6   except as permitted under this Order; and
 7         (i)    Any mediator or settlement officer, and their supporting personnel,
 8   mutually agreed upon by any of the Parties engaged in settlement discussions.
 9         8.3    Disclosure of "ATTORNEYS EYES ONLY" Disclosure or
10   Discovery Material. Unless otherwise ordered by the Court or permitted in writing
11   by the Designating Party, a Receiving Party may disclose any Disclosure or
12   Discovery Material designated "ATTORNEYS EYES ONLY" only to:
13         (a)    Counsel as defined in sub-paragraph 3.4 above, so long as they do not
14   share the content of any ATTORNEYS EYES ONLY material with any Party);
15   and
16         (b)    Anyone identified in the foregoing sub-paragraphs 8.2(c), (d), (e), (g)
17   and (h). In the event any ATTORNEYS EYES ONLY material is used in a
18   deposition and/or attached to a deposition transcript as an exhibit, the provisions of
19   sub-paragraph 8.2(h) above shall apply.
20         9.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
21                PRODUCED IN OTHER LITIGATION
22         If a Party is served with a subpoena or a court order issued in other litigation
23   that compels disclosure of any information or items designated in this Action as
24   "CONFIDENTIAL" or "ATTORNEYS EYES ONLY," that Party must:
25         (a)    Promptly notify in writing the Designating Party and provide a copy
26   of the subpoena or court order unless a court order prohibits such notification;
27         (b)    Promptly notify in writing the party who caused the subpoena or order
28   to issue in the other litigation that some or all of the material covered by the
                                               10
                                 STIPULATED PROTECTIVE ORDER
 1   subpoena or order is subject to this Order. Such notification shall include a copy of
 2   this Order; and
 3         (c)    Cooperate with respect to all reasonable procedures sought to be
 4   pursued by the Designating Party whose Protected Material may be affected. If the
 5   Designating Party timely seeks a protective order, the Party served with the
 6   subpoena or court order shall not produce any information designated in this action
 7   as "CONFIDENTIAL" or "ATTORNEYS EYES ONLY" before a determination
 8   by the court from which the subpoena or order issued, unless the Party has
 9   obtained the Designating Party's permission. The Designating Party shall bear the
10   burden and expense of seeking protection in that court of its confidential material,
11   and nothing in these provisions should be construed as authorizing or encouraging
12   a Receiving Party in this Action to disobey a lawful directive from another court.
13         10.    A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
14                PRODUCED IN THIS LITIGATION
15         (a)    The terms of this Order are applicable to information produced by a
16   Non-Party in this action and designated as "CONFIDENTIAL" or "ATTORNEYS
17   EYES ONLY". Such information produced by Non-Parties in connection with this
18   litigation is protected by the remedies and relief provided by this Order. Nothing in
19   these provisions should be construed as prohibiting a Non-Party from seeking
20   additional protections.
21         (b)    In the event that a Party is required, by a valid discovery request, to
22   produce a Non-Party's confidential information in its possession, and the Party is
23   subject to an agreement with the Non-Party not to produce the Non-Party's
24   confidential information, then the Party shall:
25                (1)    Promptly notify in writing the Requesting Party and the Non-
26   Party that some or all of the information requested is subject to a confidentiality
27   agreement with a Non-Party;
28                (2)    Promptly provide the Non-Party with a copy of this Order, the
                                               11
                                 STIPULATED PROTECTIVE ORDER
 1   relevant discovery request(s), and a reasonably specific description of the
 2   information requested; and
 3                (3) Make the information requested available for inspection by the
 4   Non-Party, if requested.
 5         (c)    If the Non-Party fails to seek a protective order from this Court within
 6   14 days of receiving the notice and accompanying information, the Receiving
 7   Party may produce the Non-Party's confidential information responsive to the
 8   discovery request. If the Non-Party timely seeks a protective order, the Receiving
 9   Party shall not produce any information in its possession or control that is subject
10   to the confidentiality agreement with the Non-Party before a determination by the
11   Court. Absent a court order to the contrary, the Non-Party shall bear the burden
12   and expense of seeking protection in this Court of its Protected Material.
13         11.    UNAUTHORIZED DISCLOSURE OF PROTECTED
14                MATERIAL
15         If a Receiving Party learns that, by inadvertence or otherwise, it has
16   disclosed Protected Material to any person or in any circumstance not authorized
17   under this Order, the Receiving Party must immediately (a) notify in writing the
18   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
19   all unauthorized copies of the Protected Material, (c) inform the person or persons
20   to whom unauthorized disclosures were made of all the terms of this Order, and (d)
21   request such person or persons to execute the "Acknowledgment and Agreement to
22   Be Bound" that is attached hereto as Exhibit A.
23         12.    INADVERTENT PRODUCTION OF PRIVILEGED OR
24                OTHERWISE PROTECTED MATERIAL
25         When a Producing Party gives notice to Receiving Parties that certain
26   inadvertently produced material is subject to a claim of privilege or other
27   protection, the obligations of the Receiving Parties are those set forth in Fed. R.
28   Civ. P. 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                               12
                                  STIPULATED PROTECTIVE ORDER
 1   may be established in an e-discovery order that provides for production without
 2   prior privilege review. Pursuant to Fed. R. Evid. 502(d) and (e), insofar as the
 3   parties reach an agreement on the effect of disclosure of a communication or
 4   information covered by the attorney-client privilege or work product protection,
 5   the parties may incorporate their agreement in the stipulated protective order
 6   submitted to the Court.
 7         13.    MISCELLANEOUS
 8                13.1 Right to Further Relief: Nothing in this Order abridges the right
 9   of any person to seek its modification by the Court in the future.
10                13.2 Right to Assert Other Objections: By stipulating to the entry of
11   this Order, no Party waives any right it otherwise would have to object to
12   disclosing or producing any information or item on any ground not addressed in
13   this Order. Similarly, no Party waives any right to object on any ground to use in
14   evidence of any of the material covered by this Order.
15                13.3 Filing Protected Material: A Party that seeks to file under seal
16   any Protected Material must comply with Civil Local Rule 79-5. Protected
17   Material may only be filed under seal pursuant to a court order authorizing the
18   sealing of the specific Protected Material at issue. If a Party's request to file
19   Protected Material under seal is denied by the Court, then the Receiving Party may
20   file the information in the public record unless otherwise instructed by the Court.
21         14.    FINAL DISPOSITION
22         After the final disposition of this action, within 60 days of a written request
23   by the Designating Party, each Receiving Party must return all Protected Material
24   to the Producing Party or destroy such material. As used in this subdivision, "all
25   Protected Material" includes all copies, abstracts, compilations, summaries, and
26   any other format reproducing or capturing any of the Protected Material. Whether
27   the Protected Material is returned or destroyed, the Receiving Party must submit a
28   written certification to the Producing Party (and, if not the same person or entity, to
                                                13
                                  STIPULATED PROTECTIVE ORDER
 1   the Designating Party) by the 60 day deadline that (1) identifies (by category,
 2   where appropriate) all the Protected Material that was returned or destroyed and
 3   (2) affirms that the Receiving Party has not retained any copies, abstracts,
 4   compilations, summaries or any other format reproducing or capturing any of the
 5   Protected Material. Notwithstanding this provision, Counsel are entitled to retain
 6   an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 7   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 8   reports, attorney work product, and consultant and expert work product, even if
 9   such materials contain Protected Material, Any such archival copies that contain or
10   constitute Protected Material remain subject to this Order as set forth in Section 5
11   (DURATION).
12

13   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
14

15   DATED:       August 05, 2019
16

17                                          __________________________
18                                          JOHN D. EARLY
                                            United States Magistrate Judge
19

20

21

22

23

24

25

26

27

28
                                              14
                                 STIPULATED PROTECTIVE ORDER
 1

 2                                       EXHIBIT A
 3            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4         _______________________________________[print or type full name], of
 5   ___________________[print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
 8   on August 5, 2019 in the case of Marisella Macias v. City of Fullerton, et al., Case
 9   No. 8:19-cv-01082-DOC (JDEx). I agree to comply with and to be bound by all the
10   terms this Stipulated Protective Order and I understand and acknowledge that
11   failure to comply could expose me to sanctions and punishment in the nature of
12   contempt. I solemnly promise that I will not disclose in any manner any
13   information or item that is subject to this Stipulated Protective Order to any person
14   or entity except in strict compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District
16   Court for the Central District of California for the purpose of enforcing the terms
17   of this Stipulated Protective Order, even if such enforcement proceedings occur
18   after termination of this action. I hereby appoint ____________________ [print or
19   type full name] of __________________________________________print or type
20   full address and telephone number] as my California agent for service of process in
21   connection with this action or any proceedings related to enforcement of this
22   Stipulated Protective Order.
23

24         Date:
25         City and State where sworn and signed:_____________________________
26         Printed name:________________________________________
27

28         Signature:__________________________________
                                               15
                                 STIPULATED PROTECTIVE ORDER
